UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7827


JAMES LESTER ROUDABUSH, JR.,

                       Plaintiff - Appellant,

          v.

SGT. F. MENSAH; D. LAWHORNE, Sheriff; STEARNS, Chief;
F. MILANO,  Captain;  G.   HUNTER;    C. M.  KYLTON,   USDJ;
MS. ERVIN, Classification Supv.; GRAHAM, Classification
Counselor;  HYLTON,   Director,    U.S.   Marshal   Service;
J. COREY, FPDO; A. ANDERSON, SAUSA; K. PEDERSEN, AUSA;
LT. REA,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00646-RBS-LRL)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Lester Roudabush, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James       Lester   Roudabush,      Jr.,    appeals       the    district

court’s   order       denying    his    post-judgment         motion    to        reopen

proceedings in his civil action.               We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                   Roudabush v. Sgt. F.

Mensah,   No.    2:13-cv-00646-RBS-LRL          (E.D. Va.      Nov.    10,        2014).

We dispense     with    oral    argument      because   the    facts        and    legal

contentions     are    adequately      presented   in   the    materials          before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2